DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of 15/549210, filed 8/7/2017, now U.S.Patent 10,553,904.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2002/0076619 A1) in view of Tsujioka et al (US 2010/0323240 A1).
In each of Ex.1-22, Ex. 1-23 and Ex. 1-28 (see [0089]-[0090], [0102] and Table 1), Yamada teaches a non-aqueous electrolytic solution containing a mixed organic solvent (ethylene carbonate and diethyl carbonate - instant non-aqueous solvent, with others taught as preferred cyclic carbonates including vinyl carbonate [0044]; instant claim 23), LiPF6 (instant solute; [0066]-[0067], 0.5 to 2.0 mol/ l, preferably; instant claims 21, 22), and 0.5 vol % of Compound No.17, Compound No.18, and Compound No. 23, respectively, and Yamada’s Compound No.17, Compound No.18 and Compound No.23 are shown below (instant claims 14-18):


    PNG
    media_image1.png
    83
    310
    media_image1.png
    Greyscale
;
    PNG
    media_image2.png
    73
    305
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    82
    303
    media_image3.png
    Greyscale
.  All of these compounds meet instant first compound of formula (1).  
Yamada’s non-aqueous electrolytic solution does not contain instant fluorine-containing second compound chosen from formulas (2) to (9).  Tsujioka teaches (see [0001] and [0011]) lithium difluorophosphate (instant claim 19) as an additive to be used in a non-aqueous electrolyte solution so as to improve performance of a nonaqueous electrolyte battery. Tsujioka teaches ([0029] that the lithium difluorophosphate is used in the amount of 0.01- 5.0 wt% in the electrolyte solution for the nonaqueous electrolyte battery

It would have been obvious to one skilled in the art prior to the effective filing date of the instant invention to use Tsujioka’s lithium difluorophosphate (which meets instant fluorine-containing second compound of formula (2)) and/or one of cyclobenzene, biphenyl, t-butylbenezene or other known additives as described above as an additive in Yamada’s non-aqueous electrolytic solution so as to improve performance of Yamada’s non-aqueous electrolyte battery.  

Yamada’s battery contains a cathode, an anode, a separator and its inventive electrolytic solution ([0092]The anode is preferably lithium metal, lithium alloy, carbonaceous material, such as graphite, coke, carbon fibers, and conductive agents including amorphous carbon ([0070], . 
Claims 14-19 and 21-24are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2002/0076619 A1) in view of Morinaka et al (US 2014/0193706 A1).
In each of Ex.1-22, Ex. 1-23 and Ex. 1-28 (see [0089]-[0090], [0102] and Table 1), Yamada has been taught above and teaches a non-aqueous electrolytic solution containing a mixed organic solvent (ethylene carbonate and diethyl carbonate - instant non-aqueous solvent, with others taught as preferred cyclic carbonates including vinyl carbonate [0044]; instant claim 23), LiPF6 (instant solute in a concentration of preferably 0.5 to 2 mol/L; [0067]; instant claim 21, 22), and 0.5 vol % of Compound No.17, Compound No.18, and Compound No. 23, respectively, and Yamada’s Compound No.17, Compound No.18 and Compound No.23 are shown below:


    PNG
    media_image1.png
    83
    310
    media_image1.png
    Greyscale
;
    PNG
    media_image2.png
    73
    305
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    82
    303
    media_image3.png
    Greyscale
.  All of these compounds meet instant first compound of formula (1) (instant claims 14-18).  
Yamada’s non-aqueous electrolytic solution does not contain instant fluorine-containing second compound chosen from formulas (2) to (9).  Morinaka teaches (see abstract and [0021]) the use of additives including a compound of formula 
    PNG
    media_image4.png
    22
    166
    media_image4.png
    Greyscale
  (where R3-R6 fluorine or an organic group –OR7) to be used in an electrolyte for non-aqueous electrolyte cells so as to provide non-aqueous electrolyte cells with high-temperature durability without causing swelling and performance deterioration of batteries.  As one of specific example for the compound of formula 
    PNG
    media_image4.png
    22
    166
    media_image4.png
    Greyscale
 , Morinaka teaches lithium bis(difluorophosphoryl)imide (which is used in its Ex. 11 in the amount of 0.5 mass%; instant claim 19).  

It would have been obvious to one skilled in the art prior to the effective filing date of the instant invention to use Morinaka’s lithium bis(difluorophosphoryl)imide (which meets instant fluorine-containing second compound of formula (3); instant compound 15; instant claims 15, 16, 19) in the amount of 0.5 mass% in Yamada’s non-aqueous electrolytic solution so as to obtain high-temperature durability without causing swelling and performance deterioration of Yamada’s non-aqueous electrolyte battery.  

 Yamada’s battery contains a cathode, an anode, a separator and its inventive electrolytic solution ([0092]; instant claims 24).  The anode is preferably lithium metal, lithium alloy, carbonaceous material, such as graphite, coke, carbon fibers, and conductive agents including amorphous carbon ([0070], [0071]). The cathode is a lithium-containing transition metal oxide, preferably LiNiO2 (see examples, [0069]), comprising acetylene black and PVDF. The separator comprises an  porous polymer film, preferably polyethylene, polypropylene ([0073]). 
	Morinaka further teaches that known conductive polymers such as polypyrrole and polyaniline are known additives taught be equivalent to those taught for the primary reference ([0044]). 

It would have been obvious to one skilled in the art prior to the effective filing date of the instant invention to use Morinaka’s conductive polymer in the cathode of Yamada et al given the teachings that they are known and equivalent to the materials taught by Yamada.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The references of record in this application and in the parent application fail to fairly teach or suggest to one of ordinary skill in the art to prepare the material as claimed, wherein a compound as set forth by claims 14 and 19, comprises an alkoxy group as defined by claim 20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/Primary Examiner, Art Unit 1722